Citation Nr: 1220336	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-45 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date prior to January 3, 2003 for service connection for thalassemia minor, to include on the basis of clear and unmistakable error in the rating decision of December 17, 1968.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Providence, Rhode Island, regional office (RO) of the Department of Veterans Affairs (VA) that assigned an effective date of January 3, 2003 for a grant of service connection for thalassemia minor.

The Veteran offered testimony at a videoconference hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of this hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an effective date prior to January 3, 2003 for the grant of service connection for thalassemia minor.  

The Veteran notes that thalassemia minor is a hereditary disease, but that it was first diagnosed during service.  He then received extensive treatment for this disability.  His initial claim for service connection for thalassemia minor was denied in a December 1968 rating decision on the basis that thalassemia minor is a congenital disorder.  This rating decision is final.  

The Veteran submitted a request to reopen his claim for service connection for thalassemia minor in January 2003.  In a July 2008 Board decision, it was determined that the Veteran had submitted new and material evidence, and his claim was reopened.  The Board then determined that service connection was warranted for thalassemia minor.  The September 2008 rating decision that implemented the Board decision assigned an effective date of January 3, 2003 for service connection for this disability, based on the date of receipt of the request to reopen the claim. 

The Veteran submitted a notice of disagreement with the effective date in November 2008.  He argued that the rules and regulations that the Board relied on to grant service connection were in effect at the time of the December 1968 rating decision that initially denied his claim, which meant that this decision was clearly wrong.  The Veteran and his representative repeated and expanded on this argument at the April 2012 hearing.  

The Board notes that the argument raised by the Veteran and his representative is, in essence, a claim that the December 1968 rating decision contains clear and unmistakable error in the denial of his original claim for service connection for thalassemia minor.  This argument has yet to be addressed by the RO.  The VA has a duty to address all issues raised during the course of an appeal.  Furthermore, the clear and unmistakable error argument is inextricably intertwined with the claim for an earlier effective date, so that they must be considered together.  Therefore, in order to protect the Veteran's right to due process, the entire claim must be returned to the RO in order to afford them the initial opportunity to consider the clear and unmistakable error argument.  Martin v. Derwinski, 1 Vet. App. 411, 413 (1991); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

Develop and consider the Veteran's claim for an effective date prior to January 3, 2003 for service connection for thalassemia minor on the basis of clear and unmistakable error in the December 17, 1968 rating decision that first denied service connection for this disability.  This should include providing the Veteran and his representative with any notice deemed necessary.  When addressing the clear and unmistakable error argument, the applicability of VAOPGCPREC 82-90, VAOPGCPREC 1-90 and the fact that a member of the December 1968 rating board was a medical doctor must be considered and discussed.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The supplemental statement of the case should contain all applicable laws and regulations pertaining to claims of clear and unmistakable error. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


